Exhibit 10.1 PROMISSORY NOTE July 16, 2015 FOR VALUE RECEIVED , the undersigned, Art’s-Way Manufacturing Co., Inc., a Delaware corporation (“ Borrower ”), whose address for purposes of this Promissory Note (“ Note ”) is 5556 Highway 9, Armstrong, Iowa 50514, promises to pay to the order of U.S. Bank National Association (“ Lender ”), whose address for purposes of this Note is 405 Main Street, Ames, Iowa 50010, the sum of ONE MILLION FIVE HUNDRED THOUSAND DOLLARS and 00/100 (51,500,000.00), together with interest on the principal balance of this Note at the Interest Rate (as defined in Par. 2 herein) in the amounts and in the manner set forth herein. 1. TERM . The term of this Note shall commence on July 16, 2015 (the “ Commencement Date ”) and shall mature on May 1, 2016 (the “ Maturity Date ”). 2.INTEREST . This Note shall accrue interest at a variable rate per annum equal to the prime rate announced by Lender and in effect from time to time (the “ Interest Rate ”), and shall commence on the Commencement Date. Notwithstanding, the Interest Rate under this Note shall not be less than three and five-tenths of a percent (3.5%) per annum. Interest on this Note shall be calculated on the basis of a 360-day year, counting each day as 1130th of a month, and each month as 1/12th of a year. 3.DRAW FEATURE; DRAW CONDITIONS . Except as expressly provided herein, Lender shall make available to Borrower one or more Advances (as defined herein) during the period that begins on the Commencement Date and which ends on May 1, 2016, in an aggregate amount not to exceed the principal amount of this Note. As a condition to the disbursement of any Advance, Borrower shall, at least two (2) Business Days (as defined herein) prior to the requested disbursement date, deliver to Lender a written notice (the “ Borrowing Notice ”) setting out (a) that no default has occurred and is continuing; (b) the amount of the Advance (the “ Advance Amount ”); (c) the date on which the Advance is to be disbursed (the “ Advance Disbursement Date ”); (d) a copy of the Dealer’s Note related to the Advance (each, a “ Dealer’s Note ”); (e) a copy of the Security Agreement that secures the applicable Dealer’s Note (each, a “ Dealer’s Security Agreement ”); and (f) an identification of the equipment financed under the applicable Dealer’s Note. Upon receipt of the Borrowing Notice, Lender shall make available to Borrower on the Advance Disbursement Date the amount set out in the Borrowing Notice in immediately available funds. For purposes of this Note, (i) the terms “ Advance ” or “ Advances ” shall mean each and every disbursement made hereunder by Lender to Borrower, (ii) the terms “ Business Day ” or “ Business Days ” shall mean a day other than Saturday, Sunday, or other day on which commercial banks in Ames, Iowa are authorized or required by law to close; and (iii) and the term “ Advance Maturity Date ” shall mean, with respect to each Advance, the earlier to occur of the date that is nine (9) months after the Advance Disbursement Date, the Maturity Date, or the date of the sale to a third party of the equipment identified in the Borrowing Notice related to each applicable Advance. Lender is authorized to record on the grid attached hereto as Exhibit 1 each Advance made to Borrower and each payment or prepayment thereof. The entries made by Lender shall, to the extent permitted by applicable law, be prima facie evidence of the existence and amounts of the obligations of Borrower therein recorded; provided, however, that the failure of Lender to record such payments or prepayments, or any inaccuracy therein, shall not in any manner affect the obligation of Borrower to repay (with applicable interest) the Advances in accordance with the terms of this Note. 4. PAYMENT . Payments under this Note shall be made in the following manner: (i) Monthly, interest-only payments in amounts to be determined by Lender based on the then unpaid principal balance due under this Note and the Interest Rate shall be paid by Borrower to Lender on the 15th day of each month commencing August 15, 2015 and continuing to and until the Maturity Date; (ii) With respect to each Advance, the entire Advance Amount shall be paid by Borrower to Lender on the Advance Maturity Date. (iii) The entire remaining principal balance and accrued and unpaid interest under this Note shall be due and payable in full on the Maturity Date; and (iv) Any payment accruing under the provisions of this Note which may be due Lender which shall not be paid within ten (10) days after the date when due shall bear interest at ten percent (10%), per annum (the “ Default Rate ”). Unless otherwise agreed or required by law, payments will be first applied to fees and expenses, including attorney fees, due to Lender hereunder, then unpaid interest, and any remaining amount to principal. Borrower may prepay the principal balance, in whole or in part, at any time without premium or penalty upon three (3) business days’ prior notice to Lender. 5. DEFAULT . Borrower and this Note shall be in default upon the occurrence of any of the following: (a) Borrower fails to make any payment when due; (b) Borrower becomes insolvent; a receiver is appointed for any part of Borrower’s property and such receiver has not been removed or discharged within thirty (30) days of its appointment; Borrower makes an assignment for the benefit of creditors; or any proceeding is commenced either by or against Borrower under any bankruptcy or insolvency laws and such proceeding has not been vacated, discharged or stayed within thirty (30) days of the commencement of the proceeding; (c) a default or an event of default occurs under any document given to secure or guaranty this Note; (d) Borrower fails to provide Lender with an original Dealer’s Note within five (5) Business Days after an Advance Disbursement Date; or (e) Borrower fails to provide Lender, within five (5) Business Days after an Advance Disbursement Date, with adequate documentation related to the perfection of any and every security interest or lien created in favor of Borrower pursuant to a Dealer Security Agreement with respect to the equipment identified in the Borrowing Notice. 6. SECURITY . This Note is secured by the following: (i) Pledge Agreement dated June I, 2014 between Ohio Metal Working Products/Art’s-Way, Inc. (“ Ohio Metal ”), as Assignor therein, and Lender (“ Pledge Agreement-1 ”) (a copy of Pledge Agreement-I is attached hereto as Exhibit A and by this reference incorporated herein as if fully set forth); - 2 - (ii) Pledge Agreement dated May 1, 2013 between Art’s-Way Vessels, Inc. (“ Vessels ”), as Assignor therein, and Lender (“ Pledge Agreement-2 ”) (a copy of Pledge Agreement-2 is attached hereto as Exhibit B and by this reference incorporated herein as if fully set forth); (iii) Pledge Agreement dated May 1, 2013 between Art’s-Way Scientific, Inc. (“ Scientific ”), as Assignor therein, and Lender (“ Pledge Agreement-3 ’’) (a copy of Pledge Agreement-3 is attached hereto as Exhibit C and by this reference incorporated herein as if fully set forth); (iv) Pledge Agreement dated May 1, 2013 between Universal Harvester by Art’s-Way, Inc. (“
